Exhibit 10.1

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT is entered into as of May 12, 2008, by
and among HPT TA PROPERTIES TRUST, a Maryland real estate investment trust, and
HPT TA PROPERTIES LLC, a Maryland limited liability company (collectively,
“Landlord”), and TA LEASING LLC, a Delaware limited liability company
(“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement, dated
as of January 31, 2007 (the “Lease”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to modify the provisions
relating to the funding of the Allowance (as defined therein);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Notwithstanding the provisions of Section 5.1.1(c) to the
contrary, and subject to the terms hereof, Tenant may at any time and from time
to time accelerate payment of all or any part of the remaining Allowance, and
therefore, request more than $25 million of the Allowance during any of the
remaining first five Lease Years.  In calculating the amount(s) that may be
drawn down by Tenant on an accelerated disbursement, the amount of the Allowance
requested shall be discounted to its present value on the date the amount is
paid to Tenant from the date that the amount requested would have first been
available to draw down under the original Section 5.1.1(c), using a rate of
interest equal to the Disbursement Rate, and the remaining Allowance shall be
reduced by the undiscounted amount requested.  The remaining Allowance shall be
drawn down in the order originally available; therefore the shortest discount
period shall be used to determine the discounted amount.  By way of example and
assuming that Tenant has already drawn down against the Allowance $25 million,
for each of Lease Years 2007 and 2008, if Tenant on June 1, 2008, requests an
accelerated draw down of $25 million, Tenant will be entitled to the discounted
value of $25 million on June 1, 2008 (assuming the payment is made on the same
day as the request), from January 1, 2009 (the date the next $25 million tranche
of the Allowance would have been available under the original Section 5.1.1(c)),
using a rate of interest equal to the Disbursement Rate, and the remaining
Allowance will be reduced by $25 million.  By way of further example, if Tenant
on September 1, 2008, requests an additional accelerated draw down of $25
million, Tenant will be entitled to the discounted value of $25 million on
September 1, 2008 (assuming the payment is made on the same day as the request),
from January 1, 2010 (the date the next $25 million tranche of the Allowance
would have been available under the original Section 5.1.1(c)), using a rate of
interest equal to the Disbursement Rate, and the remaining Allowance will be
reduced by $25 million.  The parties agree that, as of the date hereof, the
remaining balance of the Allowance is $75 million.

 

2.             As amended hereby, the Lease is hereby ratified and confirmed.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to
Lease to be duly executed, as a sealed instrument, as of the date first set
forth above.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

 

 

By:

      /s/ JOHN G. MURRAY

 

 

      John G. Murray

 

 

      President

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

 

 

By:

      /s/ JOHN G. MURRAY

 

 

      John G. Murray

 

 

      President

 

 

 

 

 

 

 

TENANT:

 

 

 

TA LEASING LLC

 

 

 

 

 

 

 

By:

      /s/ THOMAS M. O’BRIEN

 

 

      Thomas M. O’Brien

 

 

      President

 

2

--------------------------------------------------------------------------------


 

Reference is made to the Guaranty of Tenant’s obligations under the Lease dated
January 31, 2007 given by TRAVELCENTERS OF AMERICA LLC, TRAVELCENTERS OF AMERICA
HOLDING COMPANY LLC and TA OPERATING LLC, each a Delaware limited liability
company (the “Guarantors”) to Landlord. The undersigned Guarantors hereby
confirm that all references in such Guaranty to the word “Lease” shall mean the
Lease, as defined therein, as amended by this First Amendment to Lease, and said
Guarantors hereby reaffirm the Guaranty.

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

      /s/ THOMAS M. O’BRIEN

 

 

      Thomas M. O’Brien

 

 

      President

 

 

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC

 

 

 

 

 

By:

      /s/ THOMAS M. O’BRIEN

 

 

      Thomas M. O’Brien

 

 

      President

 

 

 

 

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

      /s/ THOMAS M. O’BRIEN

 

 

      Thomas M. O’Brien

 

 

      President

 

3

--------------------------------------------------------------------------------